Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10397973 (hereinafter P10397973) . Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
	For claim 1, P10397973 discloses a method for performing measurements (“ A method for performing measurements”, claim 1), the method performed by a device (“the method performed by a user equipment (UE)”, claim 1) and comprising: 
	determining a total number of slots to be interrupted during performing a measurement (“determining a total number of slots to be interrupted during the MGL”, claim 1), 
	performing the measurement during a measurement gap length (MGL) (“performing the measurement during the MGL”, claim 1), 
	wherein the device is configured for asynchronous dual connectivity to an evolved universal terrestrial radio access (E-UTRA) cell and a new radio access  the UE is configured with a dual connectivity (DC) to an evolved universal terrestrial radio access (E-UTRA) cell and a new radio access technology (NR) cell”, claim 1), 
	wherein the MGL includes one of 3 ms, 4 ms and 6 ms ( “wherein the MGL includes one of 3ms, 4ms and 6ms”, claim 1); 
	wherein the total number of slots to be interrupted is determined based on a subcarrier spacing (SCS) of the NR cell and the MGL (“wherein the total number of slots to be interrupted is determined based on a subcarrier spacing (SCS) of the NR cell and the MGL”, claim 1), 
	wherein the SCS of the NR cell includes at least one of 15 kHz, 30 kHz, 60 kHz and 120 kHz (“wherein the SCS of the NR cell includes at least one of 15 kHz, 30 kHz, 60 kHz and 120 kHz”, claim 4), and 
	wherein the device does not transmit during any of the total number of slots to be interrupted (“determining a total number of slots to be interrupted during the MGL, performing the measurement during the MGL”, claim 1; note that the device does not transmit during measurement).
	Other claims are rejected in a similar fashion using one or a combination of claims of P10397973.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIANYE WU/Primary Examiner, Art Unit 2462